Indictment for kidnapping Peter Howard, a free negro.
Peter Howard was sworn on the voire dire without previous proof of freedom; but on his stating that he was torn a slave, the court held, that proof of his freedom must he made aliunde. This was done: hut it appeared that at the time he was kidnapped, there were white persons present aiding and assisting in the crime, the point ruled inWhitaker's case (ante, 549,) was again raised.
                                        The prisoner was convicted.